DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The Examiner would like to note that the method steps of claim 15 do not have to be given weight because there is no functional relationship between the medium and the computer (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable medium serves as a support for the data (i.e. the bitstream) which is not used by the computer for any other purpose. However, in the interest of compact prosecution, the Examiner has still included citations below. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to generate a bitstream. There needs to be some functional relationship between the computer and the data stored on the non-transitory computer-readable medium, such as a communication step.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 as amended, is directed towards a method for storing a bitstream with no steps relating to storing. Further, as discussed above, the claim is directed towards storing data on a computer readable medium with no functional relationship between the computer and the data stored on the non-transitory computer readable medium, only the end result of the method of claim 9 is being stored. The medium is merely serving as support for data and as a result the method steps of claim 9 incorporated into claim 15 do not have to be given weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsiang et al. (U.S. 2021/0112247), hereinafter Hsiang.

	Regarding claim 1, Hsiang discloses a video decoding method performed by a video decoding apparatus, the method comprising: 
	receiving a bitstream, wherein image information of the bitstream includes a picture header associated with a current picture, and a plurality of slices are included in the current picture ([0136]); 
	parsing ([0124]) from the picture header at least one of a first flag or a second flag, wherein the first flag is  related to whether information for an inter slice is present in the picture header ([0049] and [0123]), and the second flag is related to whether information for an intra slice is present in the picture header ([0049] and [0123]); 
	parsing ([0124]) from the picture header at least one of the information for the inter slice based on the first flag or the information for the intra slice based on the second flag ([0049] and [0123]); and 
	generating prediction samples for blocks in the slices in the current picture based on at least one of the information for the inter slice and the information for the intra slice, wherein the prediction samples are generated based on at least one of intra prediction or inter prediction ([0124] and [0125]), 
	wherein based on a value of the second flag being equal to 1 ([0123]), the information for the intra slice is comprised in the picture header ([0123]), wherein the information for the intra slice includes at least one of a first syntax element representing a difference between base 2 logarithm of a minimum size resulting from quad-tree splitting and base 2 logarithm of a minimum coding block size in the intra slice in the current picture ([0096] and [0123]) or a second syntax element representing a maximum hierarchy depth for a coding unit resulting from multi-type tree splitting in the intra slice in the current picture ([0097] and [0123]).

Regarding claim 9, Hsiang discloses a video encoding method performed by a video encoding apparatus, the method comprising: determining types of slices in a current picture, wherein the slices are included in the current picture; generating at least one of a first flag or a second flag, wherein the first flag is related to whether information necessary for an inter slice is present in a picture header associated with the current picture and the second flag is related to whether information necessary for an intra slice is present in the picture header; generating at least one of information for the inter slice or information for the intra slice; and encoding image information including at least one of the first flag, the second flag, the information for the inter slice, or the information for the intra slice, wherein the first flag and the second flag are comprised in the picture header of the image information, wherein based on a value of the second flag being equal to 1, the information for the intra slice is comprised in the picture header, wherein the information for the intra slice includes at least one of a first syntax element representing a difference between base 2 logarithm of a minimum size resulting from quad-tree splitting and base 2 logarithm of a minimum coding block size in the intra slice in the current picture or a second syntax element representing a maximum hierarchy depth for a coding unit resulting from multi-type tree splitting in the intra slice in the current picture  (claim 9 recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. Furthermore, claim 9 discloses an inverse of decoding and Hsiang discloses both encoding and decoding methods (Hsiang [0124]).

	Regarding claim 16, Hsiang discloses a transmission method of data for a video, the method comprising: obtaining a bitstream for the video, wherein the bitstream is generated based on determining types of slices in a current picture, wherein the slices are included in the current picture, generating at least one of a first flag or a second flag, wherein the first flag is related to whether information for an inter slice is present in a picture header associated with the current picture and the second flag is related to whether information for an intra slice is present in the picture header, generating at least one of information for the inter slice or information for the intra slice, and encoding image information including at least one of the first flag, the second flag, the information for the inter slice, or the information for the intra slice; and  transmitting the data comprising the bitstream, wherein the first flag and the second flag are comprised in the picture header of the image information, wherein based on a value of the second flag being equal to 1, the information for the intra slice is comprised in the picture header, wherein the information for the intra slice includes at least one of a first syntax element representing a difference between base 2 logarithm of a minimum size resulting from quad-tree splitting and base 2 logarithm of a minimum coding block size in the intra slice in the current picture or a second syntax element representing a maximum hierarchy depth for a coding unit resulting from multi-type tree splitting in the intra slice in the current picture (see citations and analysis for claim 1 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang in view of Pang et al. (U.S. 2015/0063440), hereinafter Pang.

	Regarding claims 7 and 13, Hsiang discloses the method of claim 1. 
	Hsiang does not explicitly disclose wherein slices in the current picture have a P slice type or B slice type based on a value of the second flag being 0.
	However, Pang teaches, wherein slices in the current picture have a P slice type or B slice type based on a value of the second flag being 0 (Pang [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiang’s method with the missing limitations as taught by Pang to improve intra frame coding efficiency (Pang [0048] and [0050]).

Regarding claims 8 and 14, Hsiang in view of Pang teaches the method of claim 1, wherein 9-one or more slices in the current picture have an I slice type based on a value of the second flag being 1 (Pang [0068] and [0066]).
The same motivation and analysis for claims 7 and 13 applies to the missing limitations of claims 8 and 14.

	Regarding claim 15, Hsiang discloses circuitry ([0124]) for storing a bitstream generated by the  video encoding method of claim 9 (see claim 9 citations and analysis above).
	As cited above, Hsiang discloses circuitry for performing the encoding and decoding methods ([0124]). Hsiang does not explicitly disclose storing a bitstream of encoded image information generated by the video encoding method of claim 9 in a non-transitory computer-readable digital storage medium.
	However, Pang teaches a method for storing a bitstream of encoded image information generated by the video encoding method of claim 9 in a non-transitory computer-readable digital storage medium ([Pang 0023] or [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiang’s circuitry with the missing limitations as taught by Pang to be able to access the encoded data more easily (Pang [0023]).

Response to Arguments
Applicant's arguments filed 10/31/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 6-9 of the Applicant’s Response, the Applicant argues that Hsiang does not disclose the amended claim limitations of independent claim 1.
	The Examiner respectfully disagrees. Hsiang discloses other parameters or constraints when describing split parameters ([0049]), such as “MODE_TYPE_INTRA” and “MODE_TYPE_INTER” (i.e. an intra and inter flag) ([0058]). Further, these constraints or parameters can be included in the picture header ([0123]). Also, when a syntax element such as a parameter or constraint is signaled, the bit value is 1. Therefore, Hsiang discloses the amended limitations of claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (U.S. 2016/0241868) discloses an intra flag being 1 when an I slice type is present ([0142]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482